Citation Nr: 1447139	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for Steady Flow with HEC-River Analysis System (HEC-RAS) course provided by the United States Army Corps of Engineers (USACE) Hydrologic Engineering Center (HEC) in October 2011.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1979 to September 1992 and January 2002 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was initially before the Board in May 2014 when it was remanded for the AOJ to additionally consider relevant VA regulations.  The AOJ considered the noted VA regulations in their May 2014 supplemental statement of the case.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  The case has been returned to the Board for further appellate review at this time.  


FINDINGS OF FACT

1.  The Veteran is eligible for Chapter 33 educational benefits.

2.  The Veteran took and completed the Steady Flow with HEC-RAS course in October 2011; he was provided and has submitted a certificate of completion for that course.

3.  USACE and the Steady Flow with HEC-RAS course have not been added to WEAMS, or otherwise shown to have been approved by either an SAA or by VA.

4.  There is no licensure or certification examination or test associated with the completion of the Steady Flow with HEC-RAS course; the certificate the Veteran received is merely a "certificate of completion" of the course.


CONCLUSION OF LAW

The criteria establishing reimbursement or payment for Steady Flow with HEC-RAS course provided by USACE in October 2011 have not been met.  38 U.S.C.A. §§ 3011, 3014, 3034, 3672, 3680A, 3689 (West 2002); 38 C.F.R. §§ 21.4263, 21.4265, 21.4268, 21.7220, 21.7140 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, but do not apply in situations that are governed by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This case relates to educational benefits that are governed by Chapter 33 of Title 38; per Barger, the VCAA does not apply to Chapter 33 benefits.  Further, this case turns on the interpretation of the regulations governing payment of VA educational benefits.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004). 

Nonetheless, the Board points out that the AOJ sent the Veteran letters dated in December 2011 and January 2012 that explained what evidence the Veteran should submit to substantiate his claim.  Additionally, he was provided the relevant regulations in the March 2012 statement of the case and May 2014 supplemental statement of the case.  Moreover, the Veteran-who is unrepresented-specifically submitted several of the relevant statutes and a very thoughtful argument for the award of benefits in his February 2012 notice of disagreement and with his March 2012 substantive appeal, VA Form 9, which demonstrates personal knowledge of the types of evidence that would be necessary to substantiate his claim in this case.  

The Board finds that under the circumstances outlined above the AOJ has satisfied its duties to notify and assist the Veteran and that adjudication of the appeal at this point presents no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Educational assistance benefits are available to a Veteran who first becomes a member of the Armed Forces or first enters on active duty as a member of the Armed Forces after June 30, 1985, and who serves at least three years of continuous active duty.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 (2013).  The Secretary shall pay to each individual entitled to basic educational assistance who is pursuing an approved program of education a basic educational assistance allowance to help meet, in part, the expenses of such individual's subsistence, tuition, fees, supplies, books, equipment and other educational costs.  38 U.S.C.A. § 3014(a).  

In this case, the Veteran's general basic eligibility for VA educational benefits under Chapter 33 is not in question; he has been so approved as eligible to receive such benefits until January 30, 2019, as noted in the most recent eligibility letter in September 2012.

The term "program of education" for Chapter 33 benefits includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests are approved by the Secretary in accordance with 38 U.S.C.A. § 3689.  See 38 C.F.R. § 3002(3), 3452(b) (2013).  

No payment may be made for a licensing or certification test unless (1) the test has been approved under section 3672(b)(2)(B); (2) the Secretary determines that the test is required under Federal, State or local law or regulation for an individual to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession; or, (3) the test is generally accepted in accordance with relevant government, business, or industry standards, employment policies or hiring practices as attesting to a level of knowledge or skill required to qualify to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession.  See 38 U.S.C.A. § 3689(b).  Under 38 U.S.C.A. § 3672(b)(2)(B), a licensure test offered by a Federal, State, or local government is deemed to be approved. 

The implementing regulations additionally note that, in administering benefits under Chapter 33, courses must be approved by the State approving agency (SAA) for the State in which the educational institution is located or otherwise has approval authority or by VA.  See 38 C.F.R. § 21.7220(a).  In approving licensing and certification tests, VA and the SAA should apply 38 C.F.R. § 21.4250, and 21.4268.  See 38 C.F.R. § 21.7220(b).  These regulations provide details outlining the requirements for approval and the application process the school should take to obtain approval of the licensing and certification test.

As noted in the Board previous remand, the Veteran seeks reimbursement or payment for the costs associated with a course he took with USACE HEC in October 2011.  The Veteran took Steady Flow with HEC-RAS (hereinafter Steady Flow Course).  The Veteran has submitted an October 2011 certificate which, in pertinent part, is as follows: "CERTIFICATE, this is to certify that [the Veteran] has completed the Corps of Engineers Training Course Steady Flow with HEC-RAS."  The course is shown to have been from October 17, 2011 through October 21, 2011, at the USACE Learning Center in Huntsville, Alabama.

As also previously noted, USACE has not been approved by either a SAA or by VA acting as a SAA.  The Board notes that the Steady Flow Course is not on the Web Enabled Approval Management System (WEAMS), which is the approval list of courses added by either a SAA or VA.  The Veteran has conceded throughout the record that the Steady Flow Course for which he seeks reimbursement and/or payment for is not on the WEAMS list.  Nonetheless, the Veteran has argued that VA should approve the course and reimburse him the money for the course.  

From the USACE website, a short description of the Steady Flow Course is as follows:

This course teaches the concepts of open channel flow.  It covers: data requirements, HEC-RAS input requirements, application of bridge and culvert routines, channel modification analysis, floodway determination, and output analysis.  The River Analysis System (HEC-RAS) software will be included in lectures and workshops.  

A longer description is also found from the USACE Learning Center's website:

Purpose: The objective of the course is to enable the participants to perform water surface profile computations, for steady flow hydraulic analyses, using computer program HEC-RAS in a sound and effective manner.

Description: This course teaches the concepts of open channel flow concepts, hydraulic model data requirements, HEC-RAS input requirements, laying out cross sections for 1D hydraulic modeling, application of bridge and culvert routines, calibration of a steady flow hydraulics model, floodway determination, an overview of Optional capabilities, and output analysis.  The HEC-RAS software will be included in lectures and workshops.  Participants have an opportunity to prepare input and analyze output during workshops.

The Board additionally notes that the AOJ contacted the USACE HEC on May 19, 2014, in order to "determine whether an individual who completes [the Steady Flow Course] is issued a certification or licensure upon completion of the course.  According to the school, there is no licensure or certification associated with this course.  An individual who completes this course receives a certificate of completion."  

In this case, the Board is clearly unable to reimburse or pay the Veteran for the costs associated with the course or any test associated with the course.  As noted above, VA is only able to award reimbursement or payment for approved courses; in this case, the Steady Flow Course is not on the list of approved courses in WEAMS.  Moreover, the Steady Flow Course has no licensure or certification test associated with it.  While the Board acknowledges the certificate that the Veteran has completed, that certificate, and more importantly USACE HEC, the issuing school, indicated that the certificate is merely a "certificate of completion," and in no way is a licensure or certification for which VA may pay the limited expenses for that test or examination.  

While the Veteran has strenuously argued throughout the appeal that he believes that all the USACE PROSPECT courses-of which the Steady Flow Course is one-should be an approved course, currently there is no evidence of record to demonstrate that either VA-the Director of Education Services being the approving official, as noted by the Veteran in the record-or a SAA has approved those courses for purposes of payment under Chapter 33.  

In short, the payment of or reimbursement for the Steady Flow with HEC-RAS course provided by USACE in October 2011 is not shown to be a currently-approved certification or licensure examination or test in WEAMS that has been approved by either VA or other qualifying SAA, nor does it even appear that the course results in certification or licensure; the certificate provided at the end of the course, as indicated by USACE HEC in May 2014, is merely a "certificate of completion."

Accordingly, the Board must deny the Veteran's claim for payment or reimbursement for the Steady Flow with HEC-RAS course provided by USACE in October 2011 on the basis of the evidence of record at this time.  See 38 U.S.C.A. §§ 3011, 3014, 3034, 3672, 3680A, 3689; 38 C.F.R. §§ 21.4263, 21.4265, 21.4268, 21.7220, 21.7140.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The reimbursement or payment for Steady Flow with HEC-RAS course provided by USACE in October 2011 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


